Case 1:21-cr-00115-DAD-BAM Document 88 Filed 08/20/21 Page 1 of 3




                                                              FILED
                                                             Aug 20, 2021
                                                          CLERK, U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF CALIFORNIA
Case 1:21-cr-00115-DAD-BAM Document 88 Filed 08/20/21 Page 2 of 3
  Case 1:21-cr-00115-DAD-BAM Document 88 Filed 08/20/21 Page 3 of 3




8/20/21
